Citation Nr: 1727594	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sinusitis with rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim for sinusitis with rhinitis is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Hypertension was not manifest during the Veteran's active duty service from June 1972 to June 1975 or within one year of separation from such service.

2. The Veteran's hypertension preexisted his second period of active duty from August 2004 to January 2006, and his disability was not permanently worsened during the second period of service.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the Veteran's June 1972 to June 1975 period of active duty and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 3103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2. Hypertension preexisted the Veteran's August 2004 to January 2006 period of active duty and was not aggravated therein; the presumption of soundness at entry is not applicable with respect to this disease. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Analysis

The Veteran contends that his hypertension was aggravated by his military service.  There is no indication in the record that the Veteran's hypertension first manifested during his first period of active duty from 1972 to 1975 or within one year of discharge from such service.  The earliest evidence of diagnosis of hypertension is in 2002, and the Veteran has not claimed an earlier onset of the disability.  Based upon the cumulative record, the Board concludes that the evidence preponderates against a finding of an onset during his first period of service.

A complete set of the Veteran's service medical records (SMRs) from his second period of active duty were unavailable and, as a result, there is no entrance examination in the claims file.  The Veteran does not contend that he received an examination that showed no defects prior to his entry into his second period of active duty.  In the absence of an entrance examination, there is no basis on which to determine whether the Veteran was in sound condition upon entry; thus, the presumption of soundness is not applicable. See Smith v. Shinseki, 24 Vet. App. 40, 46 (2010); 38 C.F.R. 3.304(b) (2016).  

The Veteran has a present disability of hypertension as noted by his August 2016 VA examination.  The first element of service connection-a current disability-has been met.  See Holton, supra.

Regarding the second element of service connection, the Veteran contends that his hypertension was aggravated by his second period of active duty.  The Board finds that the preponderance of the evidence is against a finding of in-service aggravation. 

The Veteran's medical records show that he was first treated for hypertension in 2002.  The Veteran's treatment records show that he was prescribed blood pressure medication in October 2002, and at such time his blood pressure was 150/90.  His other blood pressure readings for the time prior to entering his second period of active duty were: 155/110 in November 2002; 118/88 in December 2002; 132/65 in October 2003; and, 112/71 in May 2004.  The May 2004 physician notes indicate that the Veteran's hypertension was well-controlled and he was to continue his medication.

During the Veteran's second period of active duty, the Veteran's blood pressure readings were as follows: 131/77 in November 2004; 130/80 and 139/73 in December 2004; 130/80 and 127/76 in May 2005; and, 122/78 in December 2005.  Physician notes from November 2004 and December 2004 indicate that the Veteran's hypertension was well-controlled.  The Veteran's service treatment records (STRs) also indicate that he was still taking medication for hypertension while on active duty.

After the Veteran's second tour of active duty, the Veteran's blood pressure readings were 133/83 in February 2006; 110/80 in April 2006; 137/87 in July 2006; and, 150/60 and 118/72 in April 2007.  The physician notes from both the February 2006 and April 2006 visits indicate that the Veteran's hypertension was well-controlled and he was to continue his medication.  An April 2007 physician note indicates that the Veteran's elevated blood pressure (150/60) was related to his consuming allergy therapy for his intermittent sinus complaints.

The Veteran was afforded a VA examination in August 2016.  The Veteran's blood pressure averaged 110/58.  The examiner opined that the Veteran's hypertension was well-controlled on his medication while in service and, thus, was not aggravated by his service.  

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting hypertension did not undergo a permanent increase in disability as a result of his second period of active duty. The Veteran's STRs and post-service treatment records reflect blood pressure readings and medication management that are largely consistent with the Veteran's pre-service condition and not hypertensive for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  There is no suggestion in the records that indicate that the Veteran's hypertension has permanently worsened due to service, other than a single elevated blood pressure reading that was attributed to allergy therapy .  On the contrary, the physicians' notes all largely indicate that the Veteran's hypertension has been well-controlled with his medication before, during, and after his active duty service.

The Board has considered the statements of the Veteran; however, he has not offered any specific contentions as to why he believes the disability was aggravated by service.  Moreover, while laypersons are competent to report a contemporaneous medical diagnosis and, in certain instances, opine as to etiology, the Veteran's contentions that his preexisting hypertension increased in severity as a result of his service are outweighed by the above evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

Therefore, the presumption of soundness is not applicable.  The evidence reflects that the Veteran's hypertension preexisted his second period of active duty and was not aggravated by the second period of active duty.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for entitlement to service connection for hypertension must therefore be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, this matter must be remanded because there was not substantial compliance with the Board's October 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran's claim for sinusitis with rhinitis was previously remanded in October 2015 for a new VA examination.  The Veteran underwent a VA examination in August 2016 in which the VA examiner opined that the Veteran's allergic rhinitis clearly and unmistakably pre-existed the Veteran's second period of active duty.  The examiner also opined that the sinus disability was not aggravated by the Veteran's second period of active duty because the Veteran's intermittent medical visits for cough and sinus appear to be at a similar frequency to those visits that occurred pre-service.  The August 2016 VA examination fails to address the severity of the Veteran's symptoms and the 22 times he was seen on sick call during his 2004-2006 deployment. See February 2008 VA Treatment Records; November 2008 Service Treatment Records.  On remand, the AOJ must obtain a service connection opinion that addresses the severity of the Veteran's symptoms as well as his in-service treatment history.  

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Dallas VA Medical Center, from August 2016 to present and associate them with the claims file or virtual record.

2. Obtain a medical opinion clarifying the etiology of the Veteran's sinusitis with rhinitis.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner is requested to provide an opinion as to the following:

a. Is there clear and unmistakable evidence (i.e., undebatable evidence) that the Veteran's sinusitis with rhinitis preexisted the Veteran's second period of active duty?

b. If yes to the above, is there clear and unmistakable evidence (i.e., undebatable evidence) that the Veteran's sinusitis with rhinitis was not aggravated (i.e., underwent a permanent worsening) by the Veteran's second period of active duty?  

c. If the Veteran's condition was aggravated by the second period of active duty, is there clear and unmistakable evidence (i.e., undebatable evidence) that such progression was due to the natural progression of the disability?

d. If no to any of the above, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sinusitis with rhinitis is related to the Veteran's active duty, to include his claimed exposure to toxins in the Persian Gulf?

In offering any opinion, the examiner must consider all of the evidence of record, including the Veteran's lay statements, February 2008 VA Treatment Records and November 2008 Service Treatment Records, and provide a clear supporting rationale for any opinion set forth.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim is not granted in full, the Veteran and his representative must be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




